NON-QUALIFIED STOCK OPTION AGREEMENT

HUDSON TECHNOLOGIES, INC.

 

AGREEMENT made as of this (insert date) (the "Grant Date") between Hudson
Technologies, Inc. (the "Company"), a New York corporation, having a principal
place of business in Pearl River, New York, and (insert name of Grantee) (the
"Grantee").

WHEREAS, the Company desires to grant to the Grantee a Non-Qualified Option to
purchase shares of its common stock, par value $.01 per share (the "Shares")
under and pursuant to the Company's 2008 Stock Incentive Plan (the "Plan").

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Grant of Option. The Company hereby grants to the Grantee the right and
option to purchase all or any part of an aggregate of (Insert number of shares)
shares of its Common Stock, $.01 par value, on the terms and conditions and
subject to all the limitations of the Plan and as set forth herein.

2. Purchase Price. The purchase price of the Shares covered by the Option shall
be (insert option price) per share.

3. Exercise of Option. The Options granted hereby shall vest and be

exercisable as of the Grant Date.

4. Term of Option. The option shall terminate five (5) years from the date of
this Agreement. In the event of the death of the Grantee, the Option shall be
exercisable to the extent exercisable but not exercised as of the date of death
and, in such event, the Option must be exercised, if at all, within one (1) year
after the date of death of the Grantee or, if earlier, within the originally
prescribed term of the Option.

5. Non-Assignability. The Option shall not be transferable by the Grantee
otherwise than by will or by the laws of descent and distribution and shall be
exercisable, during the Grantee's lifetime, only by the Grantee. The Option
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option or of any rights granted hereunder contrary to
the provisions of this Section 5, or the levy of any attachment or similar
process upon the Option or such right, shall be null and void.

6. Exercise of Option and Issue of Shares. The Option may be exercised in whole
or in part (to the extent that it is exercisable in accordance with its terms)
by giving written notice to the Company, together with the tender of the Option
price. Such written notice shall be signed by the person exercising the Option,
shall state the number of Shares with respect to which the Option is being
exercised, shall contain any warranty required by Section 7 below and shall
otherwise comply with the terms and conditions of this Agreement. The Company
shall pay all original issue taxes with respect to the issue of the Shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection herewith. Except as specifically set forth herein, the
holder acknowledges that any income or other taxes due from him or her with
respect to this Option or the Shares issuable pursuant to this Option shall be
the responsibility of the holder. The holder of this Option shall have rights as
a shareholder only with respect to any Shares covered by the Option after due
exercise of the Option and tender of the full exercise price for the Shares
being purchased pursuant to such exercise.

 

 

7. Purchase for Investment. Unless the offering and sale of the Shares to be
issued upon the particular exercise of the Option shall have been effectively
registered under the Securities Act of 1933, as now in force or hereafter
amended, or any successor legislation (the "Act"), the Company shall be under no
obligation to issue the Shares covered by such exercise unless and until the
following conditions have been fulfilled:

(a) The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for his or
her own account, for investment and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing
their option Shares issued pursuant to such exercise:

"The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Act"). Such shares may not be sold,
transferred or otherwise disposed of unless they have first been registered
under the Act or, unless, in the opinion of counsel satisfactory to the
Company's counsel, such registration is not required."

(b) The Company shall have received an opinion of its counsel that the Shares
may be issued upon such particular exercise in compliance with the Act without
registration thereunder. Without limiting the generality of the foregoing, the
Company may delay issuance of the Shares until completion of any action or
obtaining of any consent, which the Company deems necessary under any applicable
law (including without limitation state securities or "blue sky" laws).

 

 

8. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by registered or certified mail, return receipt
requested, addressed as follows:

To the Company: Hudson Technologies, Inc.

PO Box 1541

One Blue Hill Plaza, 14th Floor

Pearl River, New York 10965

To the Grantee: (Insert Grantee's address)

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given when
mailed in accordance with the foregoing provisions. Either party hereto may
change the address of which notices shall be given by providing the other party
hereto with written notice of such change.

9. Governing Law. This Agreement shall be construed and enforced in accordance
with the law of the State of New York.

10. Benefit of Agreement. This Agreement shall be for the benefit of and shall
be binding upon the heirs, executors, administrators and successors of the
parties hereto.

11. Anti-Dilution Adjustments. The Board of Directors may make or provide for
such adjustments to the number and class of shares issuable hereunder as it
shall deem appropriate to prevent dilution, including adjustments in the event
of changes in the outstanding Common Stock by reason of stock dividends,
split-ups, recapitalizations, mergers, consolidations, combinations or exchanges
of shares, separations, reorganizations, liquidations and the like. In the event
of any offer to holders of Common Stock generally relating to the acquisition of
their shares, the Board of Directors may make such adjustment as it deems
equitable in respect of outstanding options and rights, including in its
discretion revision of outstanding options and rights so that they may be
exercisable for the consideration payable in the acquisition transaction. Any
such determination by the Board of Directors shall be conclusive. Any fractional
shares resulting from such adjustments shall be eliminated.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set his or her hand, all
as of the day and year first above written.

HUDSON TECHNOLOGIES, INC.

 

______________________________

(Insert name & title of Company Officer)

 

______________________________

(Insert name) Grantee